DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Oct 2022 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 15-16, 21-23, and 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winstead (US 2506007, previously cited).
Regarding claim 1, Winstead discloses a device for unseating beads of a tire from a rim onto which the tire is mounted comprising first and second facing tire-engaging members (13, 14) adapted to receive the tire therebetween and adapted to move relative to one another towards the tire so as to engage the tire adjacent the rim (col 2, lines 28-39), said first and second tire-engaging members being adapted for engaging first and second sidewalls of the tire such that a displacement of the first and second tire-engaging members towards each other causes said tire-engaging members to engage the first and second sidewalls of the tire so as to detach the tire from the rim (col 2, lines 35-39), the first and second facing tire-engaging members including respectively proximal (13) and distal (14) jaws with the tire being adapted to be positioned substantially therebetween (fig 1), wherein said proximal and distal jaws each include at least one plate (described as plates col 2, liens 10-15), the plates of the proximal and distal jaws extending each along a respective main orientation (fig 2; jaw 13 extends vertically down from element 12 into engagement with tire, jaw 14 extends vertically up from base 6) and being adapted to extend substantially towards respective sidewalls of the tire when the tire is positioned substantially therebetween (fig 1; see plates forming jaws 13 and 14 with tire sidewalls therebetween), the main orientation of each of the plates extending transversely of a diametrical median plane of the tire (fig 1; vertical extension directions are transverse to a horizontal median plane of the tire). 
Regarding claims 2-4, Winstead further discloses the proximal and distal jaws include respectively upper (13) and lower (14) jaws and wherein the tire is adapted to be positioned substantially horizontally therebetween (fig 1); wherein one of the proximal and distal jaws (13) is mobile whereas the other of the proximal and distal jaws (14) is fixed (col 2, lines 10-15); the upper jaw (13) is mobile whereas the lower jaw (14) is fixed (col 2, lines 10-15), and wherein a cylinder (10) is provided for displacing the upper jaw towards and away from the lower jaw (col 2, lines 28-42).
Regarding claims 11, 15 and 16, Winstead further discloses at least one of the plates of the proximal and distal jaws is curved (fig 2) so as to generally follow the edge of the rim; wherein the proximal jaw (13) is mobile whereas the distal jaw (14) is fixed (col 2, lines 10-15); and wherein a cylinder (10) is provided for displacing the proximal jaw towards and away from the distal jaw (col 2, lines 28-42).
Regarding claims 21-23, Winstead further discloses the plates of the proximal and distal jaws each have a thickness (thickness of tire engaging surfaces shown in fig 1) and each plate is adapted to engage at the thickness thereof a respective sidewall of the tire positioned between the plates (fig 1), thereby limiting an area of engagement thereof with the sidewalls (figs 1 and 2); wherein both the proximal and distal jaws are curved so as to generally follow the edge of the rim (fig 2). 
Regarding claim 26, Winstead further discloses said tire engaging members are adapted to engage the first and second sidewalls of the tire so as to detach both beads of the tire from the rim (col 2, lines 28-39). 
Regarding claims 27-29, Winstead further discloses the plate of the distal jaw (14) is curved (fig 2); wherein the plate of the proximal jaw (13) is substantially plane (fig 1; see planar bottom of plate); wherein the plate of the proximal jaw is substantially plane, whereas the plate of the distal jaw is curved such as to generally follow the edge of the rim (fig 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 17, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winstead as applied to claims 4, 16, and 1 respectively above, and further in view of Sheets (US 4969498, previously cited).
Regarding claim 6, Winstead teaches all the elements of claim 4 as described above. Winstead further teaches the main orientation of each plate of said upper and lower jaws is substantially vertical (fig 1; the plates extend and act vertically on the tire), the plates of said upper and lower jaws being respectively mounted to a pivoting lever structure (handle 17 and associated levers), a cylinder (10), and to a fixed base (6) of the device. Winstead does not teach that the cylinder actuates the lever structure (in Winstead the lever structure actuates the cylinder). Sheets teaches a device for unseating beads of a tire wherein the upper jaw (21) is mounted to a pivoting lever structure (elements 10, 40, 11) actuated by a cylinder (30). It is obvious to apply a known technique to a known device ready for improvement to yield predictable results (MPEP 2143 I D). Therefore it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to apply the cylinder actuated lever structure of Sheets to the device of Winstead in order to achieve the predictable result of ensuring the jaw moves in a straight direction without slipping from the tire as taught by Sheets (paragraph starting col 4, line 53).
Regarding claim 17, Winstead teaches all the elements of claim 16 as described above. Winstead further teaches the plates are respectively mounted to a pivoting lever structure (handle 17 and associated levers), a cylinder (10), and to a fixed base (6) of the device. Winstead does not teach that the cylinder actuates the lever structure (in Winstead the lever structure actuates the cylinder). Sheets teaches a device for unseating beads of a tire wherein the proximal jaw (21) is mounted to a pivoting lever structure (elements 10, 40, 11) actuated by a cylinder (30). It is obvious to apply a known technique to a known device ready for improvement to yield predictable results (MPEP 2143 I D). Therefore it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to apply the cylinder actuated lever structure of Sheets to the device of Winstead in order to achieve the predictable result of ensuring the jaw moves in a straight direction without slipping from the tire as taught by Sheets (paragraph starting col 4, line 53).
Regarding claim 31, Winstead teaches all the elements of claim 1 as described above. Winstead further teaches the proximal and distal jaws are adapted to engage the sidewalls of the tire when the tire is positioned substantially between the plates and to continuously press on the tire until the tire is detached from the rim (col 2, lines 28-39). Winstead does not teach the plates of the proximal and distal jaws including a pair of main surfaces joined by at least one side surface that is narrower than the main surfaces and positioned such that the side surfaces engage the sidewalls of the tire. Sheets teaches a device for unseating beads of a tire from a rim including a jaw (21) having a pair of spaced main surfaces (fig 1; main vertically extending surfaces of jaw 21) joined by at least one side surface (bottom-facing tip surface between front and back surfaces forming tip as shown in fig 1) that is narrower than the main surfaces (fig 3 shows tip surface being narrow as compared to the main surfaces), the plate being positioned such that the side surface thereof is adapted to engage the sidewall of the tire and to continuously press on the tire until the tire is detached from the rim (col 4, line 62-col 5, line 3). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I B). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to substitute the proximal and distal jaws of Winstead with jaws which engage the side walls of the tire with a side surface that is narrower than a pair of spaced main surfaces as taught by Sheets, as Sheets teaches that any configuration, including that with the narrow side surface, can be used which achieves the predictable result of suitably engaging the sidewall of a tire for removal (col 3, lines 52-54).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winstead as applied to claim 1 above, and further in view of Blomgren et al (US 3942575, previously cited).
Regarding claim 7, Winstead teaches all the elements of claim 1 as described above. Winstead does not teach an adjustable tire abutment adapted to position the tire such that the jaws face sidewalls of tire adjacent the rim. Blomgren teaches a device for unseating beads of a tire from a rim including an adjustable tire abutment (75) adapted to be positioned outwardly of a treaded section (42) of the tire such as to face the treaded section (fig 2) so that when the treaded section of the tire is abutted thereto, the jaw (76)  is adapted to face the sidewall of the tire adjacent the rim (fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the adjustable tire abutment of Blomgren to the device of Winstead, resulting in a positioning of the tire with the proximal and distal jaws facing respective sidewalls adjacent the rim, in order to assist in the unseating of the tire bead from the rim as taught by Blomgren (col 6, lines 13-28).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winstead as applied to claim 2 above, and further in view of Boehnke (US 2807380, previously cited).
Regarding claim 8, Winstead teaches all the elements of claim 2 as described above. Winstead further teaches the tire being elevated higher than the lower jaw and positioned between the upper and lower jaws (fig 1). Winstead does not teach a lever is provided for elevating part of the tire. Boehnke teaches a lever (24) for elevating a tire. It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the lever of Boehnke in combination with the device of Winstead for elevating the tire to the desired position in order to assist a user in lifting a heavy tire as taught by Boehnke (col 4, lines 58-69).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winstead as applied to claim 1 above, and further in view of Baker (US 2006/0151121, previously cited).
Regarding claim 30, Winstead teaches all the elements of claim 1 as described above. Winstead does not teach the proximal and distal jaws horizontally spaced apart wherein the tire is adapted to be positioned substantially vertically therebetween. Baker teaches a device for unseating beads of a tire from a rim including proximal and distal jaws (32 and 36) horizontally spaced apart and wherein a tire is adapted to be positioned substantially vertically therebetween (fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the jaws or Winstead horizontally spaced apart to position the tire substantially vertically therebetween, as this vertical tire arrangement allows the tire to be easily positioned with minimal strength, thus reducing injuries to a user as taught by Baker ([0038]).
Response to Arguments
Applicant's arguments filed 17 Oct 2022 have been fully considered but they are not persuasive. Regarding claim 1, and its dependents, applicant argues that the main orientations of the plates of Winstead do not extend transversely to a diametrical median plane of the tire. Examiner respectfully disagrees. As detailed in the rejection above, the plates forming the jaws 13 and 14 of Winstead extend vertically as viewed in figures 1 and 2 from elements 12 and 6 respectively, into engagement with the tire. As such, the claimed “main orientation” is considered to be a vertical direction as viewed in figure 1. This orientation is transverse to a horizontally oriented median plane of the tire as viewed in figure 1. Applicant’s arguments of 6 Apr 2022 recite the definition of “transverse” as “to lie or pass across.” As the vertical main orientation of each plate passes across the horizontal orientation of the median plane of the tire, the claim language fails to define over the structure disclosed by Winstead.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723